Citation Nr: 1433737	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  10-44 234A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for residuals of exposure to tuberculosis.


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel







INTRODUCTION

The Veteran served on active duty from October 1981 to May 1982.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In March 2014, the Veteran testified at a travel board hearing before the undersigned Veterans' Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

In his March 2014 travel board hearing, the Veteran testified that he received treatment for his tuberculosis at the Gallup Indian Medical Center, in New Mexico, from 1984 to 1989.  Additionally, since 1989, the Veteran testified that he received treatment at the Fort Defiance Indian Health Service, in Arizona.  A remand is necessary to associate these treatment records with the Veteran's claims file.

In a claim for service connection, VA's duty to assist the Veteran includes providing a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent/recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2013).

In a May 2014 letter, J. E., PA-C, MPAS, wrote that the Veteran acquired tuberculosis during his time in the military in 1982.  A remand is necessary to provide the Veteran a VA examination to determine the nature, extent, severity, and etiology of his tuberculosis.

Accordingly, the case is REMANDED for the following actions:

1. Obtain copies of the complete updated VA clinical and private records of all evaluations and treatment the Veteran received for his tuberculosis, to include:

a. Gallup Indian Medical Center, New Mexico, from 1984 to 1989;

b. Fort Defiance Indian Health Service, Arizona, from 1989 to the present.

All requests for records and responses must be associated with the claims folder.  If, after making reasonable efforts to obtain named records the AOJ is unable to secure same, notify the Veteran and (a) identify the specific unavailable records; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  Give the Veteran an opportunity to respond.

2. After the above has been completed, the Veteran should be afforded a VA respiratory examination to determine the nature and etiology of any current respiratory disorder, to include residuals from tuberculosis.  The Veteran's VA claims folder must be made available to the examiner for review in connection with the examination.  All indicated tests should be performed.  A chest x-ray examination should be performed.  The examiner should specifically identify all respiratory conditions found.  

The examiner should furnish an opinion as to whether it is at least as likely as not (50 percent probability or more) that any respiratory disability, to include tuberculosis, is etiologically related to active service, and if so, whether the Veteran has any current residuals of any respiratory disability, to include tuberculosis.  The examiner is specifically requested to comment on the May 2014 statement by J. E., PA-C, MPAS, that the Veteran's tuberculosis was acquired in service.  

The rationale for all opinions expressed should be set forth.

3. Upon completion of the above, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



